IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                     NO. PD-1445-16

                       FRED EARL INGERSON, III, Appellant

                                             v.

                                THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                 UNDER T EX. C ODE C RIM . P ROC. Art 44.04(h)
                             HOOD COUNTY



       Per curiam.

                                       ORDER


       Appellant was convicted of capital murder in Cause No. CR11514 in the 355TH

Judicial District Court of Hood County. Punishment was assessed at confinement for life

without parole. The Court of Appeals reversed the conviction. Ingerson v. State, ___

S.W.3d ___; No. 02-11-00311-CR (Tex. App.– Fort Worth, October 27, 2016). The State

filed a petition for discretionary review, which is currently pending before this Court. No.

PD-1445-16.
                                                                              INGERSON - 2

       Appellant has filed an application under Article 44.04(h) of the Code of Criminal

Procedure, to set a reasonable bail pending final determination of the appeal. However,

before this Court can set a reasonable bail we must have adequate information upon which

to determine a reasonable amount. Appellant fails to provide adequate information. The

relevant factors to consider in deciding a reasonable bail amount are: (1) nature of offense,

(2) ability to make bail, (3) prior criminal record, (4) conformity with previous bond

conditions, (5) employment record, (6) family ties to the community, and (7) length of

residence in community. See Montalvo v. State, 786 S.W.2d 710 (Tex. Crim. App. 1989).

       Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for

this Court to set a reasonable bail.




Entered March 6, 2017.
Do Not Publish